LONG TERM INCENTIVE AWARD AGREEMENT This Agreement is entered into as of February , 2010, between Northwest Natural Gas Company, an Oregon corporation (the “Company”), and (“Recipient”). On February , 2010, the Organization and Executive Compensation Committee (the “Committee”) of the Company’s Board of Directors (the “Board”) authorized an objectively-determinable performance-based award (the “TSR Award”) to Recipient pursuant to Section 8 of the Company’s Long Term Incentive Plan (the “Plan”) and a subjective performance-based award (the “Strategic Award”) to Recipient pursuant to Section 6 of the Plan.Compensation paid pursuant to the TSR Award is intended to qualify as performance-based compensation under Section 162(m) of the Internal Revenue Code of 1986 (the “Code”), while compensation paid pursuant to the Strategic Award will not so qualify.Recipient desires to accept the awards subject to the terms and conditions of this Agreement. NOW, THEREFORE, the parties agree as follows: 1.Awards.Recipient’s “Target Share Amount” for purposes of this Agreement is shares. 1.1TSR Award.Subject to the terms and conditions of this Agreement, the Company shall issue or otherwise deliver to the Recipient the number of shares of Common Stock of the Company (the “TSR Performance Shares”) determined under this Agreement based on (a)the performance of the Company’s Common Stock relative to a peer group of companies during the three-year period from January 1, 2010 to December 31, 2012 (the “Award Period”) as described in Section 2 and (b)Recipient’s continued employment during the Award Period as described in Section 4.If the Company issues or otherwise delivers TSR Performance Shares to Recipient, the Company shall also pay to Recipient the amount of cash determined under Section 5 (the “TSR Dividend Equivalent Cash Award”).Recipient’s “TSR Target Share Amount” for purposes of this Agreement is 75% of the Target Share Amount. 1.2Strategic Award.Subject to the terms and conditions of this Agreement, the Company shall issue or otherwise deliver to the Recipient the number of shares of Common Stock of the Company (the “Strategic Performance Shares” and, together with the TSR Performance Shares, the “Performance Shares”) determined under this Agreement based on (a)the Company’s performance against milestones during the Award Period as determined by the Committee under Section 3 and (b)Recipient’s continued employment during the Award Period as described in Section 4.If the Company issues or otherwise delivers Strategic Performance Shares to Recipient, the Company shall also pay to Recipient the amount of cash determined under Section 5 (the “Strategic Dividend Equivalent Cash Award” and, together with the TSR Dividend Equivalent Cash Award, the “Dividend Equivalent Cash Awards”).Recipient’s “Strategic Target Share Amount” for purposes of this Agreement is 25% of the Target Share Amount. 2.TSR Performance Condition. 2.1Subject to possible reduction under Section4, the number of TSR Performance Shares to be issued or otherwise delivered to Recipient shall be determined by multiplying the TSR Payout Factor (as defined below) by the TSR Target Share Amount; provided, however, that no TSR Performance Shares shall be issued or otherwise delivered if the Company’s TSR (as defined below) for the Award Period is less than 0%. 2.2To determine the “TSR Payout Factor,” the ten Peer Group Companies (as defined below) shall be ranked based on their respective TSR’s from highest to lowest, with the Peer Group Company with the highest TSR having a TSR Ranking of “1” and the Peer Group Company with the lowest TSR having a TSR Ranking of “10.”If the Company’s TSR is equal to the TSR of any other Peer Group Company, the TSR Payout Factor will be the percentage in the following table corresponding to the TSR Ranking of that Peer Group Company. TSR Ranking TSR Payout Factor 10 0% 9 0% 8 25% 7 25% 6 50% 5 75% 4 100% 3 125% 2 150% 1 200% If the Company’s TSR is higher than the TSRs of all Peer Group Companies, the TSR Payout Factor will be 200%.If the Company’s TSR is not at least as high as the TSR of the Peer Group Company with the TSR Ranking of “8,” the TSR Payout Factor will be 0%.If the Company’s TSR is between the TSRs of any two Peer Group Companies with TSR Rankings between “1” and “8,” the TSR Payout Factor shall be interpolated as follows.The excess of the Company’s TSR over the TSR of the lower Peer Group Company shall be divided by the excess of the TSR of the higher Peer Group Company over the TSR of the lower Peer Group Company.The resulting fraction shall be multiplied by the difference between the percentages in the above table corresponding to the TSR Rankings of the two Peer Group Companies.The product of that calculation shall be added to the percentage in the above table corresponding to the TSR Ranking of the lower Peer Group Company, and the resulting sum shall be the TSR Payout Factor. 2.3The “Peer Group Companies” are AGL Resources Inc., Atmos Energy Corporation, The Laclede Group, Inc., New Jersey Resources Corporation, NICOR Inc., Piedmont Natural Gas Company, Inc., South Jersey Industries, Inc., Southwest Gas Corporation, Vectren Corporation and W G L Holdings, Inc.If prior to the end of the Award Period, the common stock of any Peer Group Company ceases to be publicly traded for any reason, then such company shall no longer be considered a Peer Group Company, and an alternate peer company shall become a Peer Group Company effective as of the start of the Award Period.The alternate peer companies, and the order in which they will be added as Peer Group Companies, if necessary, are:first,
